DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1 is the inclusion of the step(s) of fueling the engine with at least the calibrated minimum amount of port injected fuel and delivering a remainder of a total fuel injection amount via direct injection for every combustion event under the conditions that the engine is operating in a warmed-up, non-starting operating condition where only direct-injected fueling is requested. The primary reason for the allowance of claim 11 is the inclusion of the step(s) of overriding a direct injection only fuel request and delivering fuel to an engine-driven high pressure fuel pump as a first calibrated minimum amount of port injected fuel and a second, remaining amount of direct injected fuel during any and every non-starting engine operation condition under the conditions that the engine has already warmed up and the engine system is in a non-degradation mode. The primary reason for the allowance of claim 18 is the inclusion of the step(s) of fueling the engine with at least a calibrated minimum amount of port injected fuel for each combustion event over every engine non-starting operating condition after the engine has warmed up and only partially fueling the engine with direct injected fuel over all engine operating conditions when combustion is enabled, fuel in each of a port injection fuel rail and a direct injection fuel rail pressurized to a pressure. The prior art of record fails to disclose, teach or suggest a method for supplying a calibrated minimum amount of port injected fuel and as second amount of direct injected fuel under the claimed conditions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA CAMPBELL/
Examiner, Art Unit 3747


/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747